                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 IN RE:                                        )
                                               )
 CUMMINGS MANOOKIAN, PLLC,                     )   Case No. 3:19-bk-07235
     Debtor.                                   )   Chapter 7
                                               )   Judge Walker
 JEANNE ANN BURTON, TRUSTEE,                   )
      Plaintiff,                               )
                                               )
 v.                                            )   Adv. Proc. No. 3:20-ap-90002
                                               )
 HAGH LAW, PLLC; AFSOON HAGH;                  )
 MANOOKIAN, PLLC; and FIRST-                   )
 CITIZENS BANK & TRUST                         )
 COMPANY,                                      )
      Defendants.                              )
                                               )


                 ORDER GRANTING MOTION TO STAY DISCOVERY
                   AND CONTINUING PRETRIAL CONFERENCE

       This matter came before the Court for a hearing on the Plaintiff’s Motion to Stay All

Discovery (Doc. 68) (the “Motion to Stay”) on April 7, 2021; and appearances at the pretrial

conference having been made by Phillip G. Young on behalf of the Jeanne Ann Burton, Chapter 7

Trustee and Plaintiff in this matter, Craig Gabbert on behalf of Afsoon Hagh and Hagh Law, PLLC,

and John Spragens on behalf of Manookian, PLLC; and based upon the Motion to Stay, the




Case 3:20-ap-90002      Doc 72   Filed 04/07/21 Entered 04/07/21 14:16:08           Desc Main
                                 Document     Page 1 of 3
objection thereto filed by the Defendants, and arguments made by counsel at the hearing on April

7, 2021;

IT IS HEREBY FOUND:

       A.      Pursuant to Federal Bankruptcy Rule 7052, the Court hereby incorporates and

adopts the findings and conclusions stated orally at the hearing on April 7, 2021.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

       1.      The Motion to Stay is granted, in part, as described herein.

       2.      All discovery in this matter shall be stayed through May 26, 2021.

       3.      The Court shall consider whether to further stay all discovery in this matter at a

hearing to be held on May 26, 2021, at 11:00 a.m. via AT&T Conference Line, Call-In Number 1-

888-363-4749, Access Code 7250422#.

       4.      The pretrial conference currently set in this matter for April 16, 2021, is hereby

continued to and rescheduled for May 26, 2021, at 11:00 a.m. via AT&T Conference Line, Call-

In Number 1-888-363-4749, Access Code 7250422#.




            THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS
                    INDICATED AT THE TOP OF THE FIRST PAGE


           AS INDICATED AT THE TOP OF THE FIRST PAGE.




                                                2


Case 3:20-ap-90002       Doc 72    Filed 04/07/21 Entered 04/07/21 14:16:08          Desc Main
                                   Document     Page 2 of 3
Submitted for entry:

 /s/ Phillip G. Young, Jr.
 Phillip G. Young, Jr.
 Thompson Burton PLLC
 6100 Tower Circle, Suite 200
 Franklin, TN 37067
 Tel: (615) 465-6000
 phillip@thompsonburton.com

 Special Counsel to Jeanne Ann Burton, Trustee




                                             3


Case 3:20-ap-90002     Doc 72   Filed 04/07/21 Entered 04/07/21 14:16:08   Desc Main
                                Document     Page 3 of 3
